DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Claims 1 and 10 have been amended.  Claims 1-19 are currently pending and under examination.
The previous rejection is withdrawn.  A newly proposed rejection over Mathey in view of Sandstrom is set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey (US 9,416,259) in view of Sandstrom (US 9,212,275), as evidenced by WO 2010/072761.  
Mathey teaches a tire comprising a rubber composition comprising the following:

	20-80 phr styrene butadiene rubber (SBR) having a Tg preferably between -50ºC to -10ºC (col. 2, l. to col. 3, l. 5 and ll. 43-50) which includes a functionalized solution polymerized SBR, where the functional elastomers includes those prepared by the use of a functional initiator, bearing an amine function (col. 3, ll. 9-50), citing WO 2010/072761 for functionalization, which describes the elastomer as being functionalized as the chain end by an amino group by anionic polymerization (Abstract);
	5-40 phr polybutadiene rubber (BR) (col. 3, ll. 6-8), exemplified as having a Tg=-108ºC (col. 12, l. 9); 
	30-150 phr reinforcing filler comprising carbon black as an organic filler and silica as an inorganic filler, where silica is present in an amount of at least 10% of the total amount of reinforcing filler (col. 4, l. 4 to col. 5, l. 36); and
	1-20 phr hydrocarbon plasticizing resin having a Tg>20ºC (col. 6, ll. 8-10 and col. 7, ll. 55-57). 
	Mathey teaches the inclusion of processing oils, exemplifying the inclusion of 1 part paraffin, suggesting a weight ratio of hydrocarbon resin to oil of up to 20.
	The difference between the Tg of SBR and NR is between 15-55 degrees and the difference in the Tg of NR and BR is 43 degrees.
Therefore, it can be seen that the teachings of Mathey overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
prima facie obviousness.

	Mathey teaches that when silica is present, the rubber composition may also contain a bifunctional coupling agent (col. 5, ll. 34-44), but does not particularly teach prehydrophobation, as required by the claimed invention.
	Sandstrom teaches that the use of a prehydrophobated silica instead of a combination of silane and hydrophilic silica in the presence of an SBR elastomer provides a dramatic improvement in rebound and tan delta that would predict a significant improvement in tire rolling resistance when used in a tire tread component (col. 10-12, Example I).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a prehydrophobated silica, rather than hydrophilic silica and a free silane coupling agent, as this modification is within the teachings of Mathey, as Mathey incorporates WO ‘060 which teaches that the prehydrophobation leads to better processing, and Sandstrom teaches that the substitution provides an improvement in rebound and tan delta, which predict a significant improvement in tire rolling resistance, where low rolling resistance and improved wet grip properties are desired by Mathey.
Note, while Sandstrom teaches that this substitution results in a reduction of wet grip properties, Mathey teaches that the combination of a high Tg SBR Mathey and Sandstrom to provide an improvement in tire rolling resistance AND wet grip properties.
	Mathey in view of WO ‘060 and further in view of Sandstrom is prima facie obvious over instant claims 1-8, 10-17 and 19.
	As to claims 8 and 19, Sandstrom teaches that prehydrophobation of the silica with a combination of alkoxyorganomercaptosilane and alkoxysilane dramatically reduces the resulting low strain stiffness of sulfur cured rubber composition in a sense of reducing its storage modulus (G’) at strains below 50 percent as compared to a rubber composition containing the functionalized elastomer where the precipitated silica is hydrophobated in situ within the composition instead of being prehydrophobated prior to the addition to the rubber (col. 2, l. 66 to col. 3, l. 9).

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Applicants argue that if the agent of WO ‘060 is present, then the composition must contain silica, a free silica and the agent in WO ‘060.
The coupling agent taught by WO ‘060 is optional, and is not required.
Mathey suggests the inclusion of a bifunctional coupling agent when silica is present.
Sandstrom provides clear motivation to use a prehydrophobated silica in place of a combination of free silane and hydrophilic silica, as described in the rejection above.

Applicants argue that Mathey does not discuss levels of the prehydrophobated silica, and only teaches levels of the silane and hydrophilic silica.
Sandstom teaches 30-120 phr of a reinforcing filler comprising silica and up to 65 phr carbon black.  Sandstom also shows Control A comprising 80 phr silica and 6.4 phr silane and Comparative B comprising 84 phr pre-hydrophobated silica.
Therefore, one of ordinary skill in the art would expect an even substitution or slightly more prehydrophobated silica to be a suitable substitute for the hydrophilic silica.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766